Citation Nr: 1043582	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-21 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for muscle hernia of the left thigh.

2.  Entitlement to a disability rating greater than 10 percent 
for left lower extremity cold injury residuals.

3.  Entitlement to a disability rating greater than 10 percent 
for right lower extremity cold injury residuals.

4.  Entitlement to a compensable disability rating for contusion 
of the right third and fifth fingers.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1943 until January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In a May 2008 statement, the claimant indicated that he been told 
that neuropathy of the feet was due to cold weather exposure.  A 
January 2008 clinical notation confirms that the Veteran has been 
assessed with neuropathy of the feet; however, the issue of 
whether this is related to his cold weather exposure during 
service has not been adjudicated.
	
The issue of service connection for neuropathy of the feet 
bilaterally has been raised by the record but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  Left thigh muscle hernia has been productive of periodic pain 
and tenderness with no functional limitations.

2.   Left lower extremity cold injury residuals have been 
productive of pain and cold sensitivity, but no tissue loss, nail 
abnormalities, color changes, locally impaired sensation, or 
hyperhidrosis. 

3.  Right lower extremity cold injury residuals have been 
productive of pain and cold sensitivity, but no tissue loss, nail 
abnormalities, color changes, locally impaired sensation, or 
hyperhidrosis.

4.  Contusion of the right third and fifth fingers has not been 
productive of ankylosis or loss of range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent 
a left thigh muscle hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.75, Diagnostic Code (DC) 5326 (2010).  

2.  The criteria for a disability rating greater than 10 percent 
for left lower extremity cold injury residuals have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.104, DC 7122 (2010).

3.  The criteria for a disability rating greater than 10 percent 
for right lower extremity cold injury residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.104, DC 7122 (2010).

4.  The criteria for a compensable disability rating contusions 
of the right third and fifth fingers have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, DC 5227 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that, where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (finding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
May 2007 and May 2008 that fully addressed all notice elements.  
The letters informed the appellant of what evidence was required 
to substantiate the claims and of the division of responsibility 
between VA and a claimant in developing an appeal.  Therefore, 
the Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the claims were readjudicated with the issuance of a 
Supplemental Statement of the Case in May 2009.  Neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, and the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  Based on the foregoing, adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records have been obtained as have VA 
treatment records.  Furthermore, the Veteran was afforded VA 
examinations in March 2006 and June 2007, during which examiners 
took down the Veteran's history, considered the lay evidence, 
laid factual foundations for the conclusions reached, and reached 
conclusions based on their examinations that are consistent with 
the record.  The Board notes that it is "entitled to assume the 
competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 
563, 596 (2007).  See also Hilkert v. West, 12 Vet. App. 145, 151 
(1999).  Examinations of the appellant are found to have been 
adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has considered such statements carefully and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Background

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, the Board finds that the 
disabilities at issue have not significantly changed and uniform 
evaluations are warranted throughout the appeal period.

Hernia of the Left Thigh Muscle

The Veteran's left thigh disability currently is rated under 38 
C.F.R. § 4.75, DC 5326 (2010).  Under this Code, a 10 percent 
rating is called for on extensive muscle hernia, without other 
injury to the muscle.  Id.  A rating of higher than 10 percent, 
however, is not available.

On VA examination in January 2006, the Veteran had a periodic 
muscle herniation from a fascial defect of the thigh.  At the 
time of examination, the muscle was not herniated out, but there 
was palpable defect in the fascia of the thigh and it was opined 
that the muscle could herniate from the defect.  There was no 
unusual tenderness or sensitivity, but the Veteran reported that 
the area was painful and tender when the muscle herniated out.

VA examination in June 2007 revealed no hernia when walking; 
however the Veteran stated that the hernia periodically came in 
and out.  With repetitive motion there was no change in the 
defect of the thigh.  There was no incoordination, excess 
fatigue, lack of endurance, or change in range of motion.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for a disability rating greater than 
10 percent for service-connected muscle hernia of the left thigh.  
Specifically, the current rating is awarded on evidence of 
extensive muscle hernia without other injury to the muscle.  38 
C.F.R. § 4.75, DC 5326 (2010).  Here, the Veteran's left thigh 
hernia has been present only periodically and, when present, is 
productive of tenderness and pain.  The Veteran has not reported 
that either tenderness or pain is functionally limiting and there 
is no evidence of muscle injury.  The Board notes that the 
Veteran's testimony has been credible, insofar as he has been 
consistent in his reports.  Nonetheless, the objective evidence 
combined with the Veteran's own statements indicates that a 
higher rating is not warranted.  Additional, potentially 
applicable rating criteria have been considered, however none 
have been found to be appropriate for rating the Veteran's 
service-connected left thigh disability.

Residuals of Left Lower Extremity Cold Injury

The Veteran's service-connected residuals of a cold injury of the 
left lower extremity currently are rated under 38 C.F.R. § 4.104, 
DC 7122 (2010).  Under this Code, a 10 percent rating is called 
for on evidence of arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating is assigned for arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  A maximum rating of 30 
percent is assigned for arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, DC 
7122 (2010).

On VA examination in January 2006, the examiner was able to 
locate a dorsalis pedis pulse in the left foot.  Joints of the 
toes seemed to work satisfactorily and had normal flexibility for 
a person of the Veteran's age.  There was no excessive sweating 
or tissue loss.  The diagnosis was of a mild cold injury of the 
feet with abnormal response to cold since initial exposure, and 
some degree of peripheral vascular disease.

VA examination in June 2007 revealed cold feet, with dorsalis 
pedis on the left and no loss of pinprick sensation.  The 
diagnosis was of cold injury to the left foot.  In January 2008, 
a clinical notation indicated warm feet bilaterally and no edema.

In statements submitted to VA, the Veteran endorsed that he 
sleeps with heating pads on his feet, that his feet are 
constantly cold, and that he experiences constant pain and 
itching of the feet.

The Board finds that the preponderance of the evidence is against 
assigning a disability rating greater than 10 percent of service-
connected residuals of the left lower extremity cold injury.  
Specifically, the Veteran's left lower extremity has been 
productive of pain and cold sensitivity.  There is no tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, or hyperhidrosis.  With regard to presence or lack of 
abnormal x-ray findings, the Board is aware that x-ray imaging of 
the lower extremities has not been conducted.  Based upon the 
Veteran's symptomatology the VA examiner in January 2006 
determined that "[n]o x-rays [were] felt indicated."  The Board 
defers to the competent judgment of a trained medical 
professional in this regard.  Based on the foregoing, including 
the Veteran's credible statements, the Board concludes that the 
Veteran's left lower extremity disability has been 10 percent 
disabling throughout the period on appeal.    

Residuals of Right Lower Extremity Cold Injury

The Veteran's service-connected residuals of a cold injury of the 
right lower extremity currently are rated under 38 C.F.R. § 
4.104, DC 7122 (2010).

During a January 2006 VA examination, a pulse could not be 
located in the right foot, and the Veteran stated that his right 
foot seems to stay cooler than his left.  The right foot was 
somewhat paler than the left, but did have capillary circulation.  
As stated previously, joints of the toes seemed to work 
satisfactorily and had normal flexibility for a person of the 
Veteran's age.  There was no excessive sweating or tissue loss, 
and the diagnosis was of a mild cold injury of the feet with 
abnormal response to cold.

As stated, VA examination in June 2007 revealed cold feet, with 
no dorsalis pedis on the right.  The Veteran had no loss of 
pinprick sensation.  In January 2008, his feet were warm 
bilaterally and without edema.

In statements submitted to VA, the Veteran has endorsed that he 
sleeps with heating pads on his feet, that his feet are 
constantly cold, and that he experiences constant pain and 
itching of the feet.

The Board finds that the preponderance of the evidence is against 
assigning a disability rating greater than 10 percent for 
service-connected residuals of the right lower extremity cold 
injury.  Specifically, the Veteran's right lower extremity has 
been productive of pain and cold sensitivity.  There is no tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, or hyperhidrosis.  The Board recognizes that in 2006 
no pulse could be located in the right foot and that the Veteran 
has stated that his right foot seems to stay cooler than his 
left.  Symptomatology in his right lower extremities does not 
meet the criteria of a rating of higher than 10 percent under DC 
7122.  The lack of x-ray findings has been discussed above, and 
the Board finds no inadequacy of examination for the reasons 
previously described.  Based on the foregoing, including the 
Veteran's credible statements, the Board concludes that the 
Veteran's right lower extremity disability has been 10 percent 
disabling throughout the period on appeal.  

Contusion of the Right Third and Fifth Fingers

The Veteran's service-connected contusions of the right third and 
fifth fingers was confirmed and continued effective April 1, 1946 
currently are rated as zero percent disabling (non-compensable) 
under 38 C.F.R. § 4.71a, DC 5227.  Under this code, a maximum 
noncompensable rating is available on evidence of favorable or 
unfavorable ankylosis of the ring or little finger.

On VA examination in March 2006, the Veteran's right hand had no 
loss of skin or digits.  The nails were normal and there was no 
loss of pinprick or light touch sensation to the hands or 
fingers.

VA examination in June 2006 the Veteran stated that he injured 
his fifth finger in combat, but that he had never injured his 
third finger.  He had no pain in his right hand or fingers, and 
no increased limitation with flare-ups, repetitive motion, 
coordination, fatigue or pain.  Examination of the right hand 
showed no abnormality or malformation in the fifth or third 
fingers.  He was able to oppose his thumb to all other fingers 
and could bring his fingertips into palmar crease.

The Board finds that the preponderance of the evidence is against 
assigning a compensable disability rating for the Veteran's 
service-connected right finger disability.  The Board notes that 
a higher compensable disability rating is not available under DC 
5227.  The Board has considered whether a higher rating may be 
assignable under another Code, and in particular has considered 
DC's 5216 through 5230.  As the evidence does not show ankylosis 
(favorable or unfavorable) or limitation of motion of any digit, 
and as the Veteran has made no statement to suggest the presence 
of any compensable symptom, a compensable rating under another 
code is not available.  The Board notes that service connection 
is in effect for disability resulting from an in-service injury 
to two of his fingers.  The question of whether a separate rating 
should be assigned for each finger has been considered.  The 
Board finds that no such separate rating is warranted.  
Specifically, as noted, there is no evidence of ankylosis or 
limitation of motion.  Thus any rating assigned would be 
noncompensable and not result in the award of any additional 
benefit.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of extraschedular 
ratings for his service-connected disabilities.  38 C.F.R. 
§ 3.321 (2009); Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008) (noting that the issue of an extraschedular rating is a 
component of a claim for an increased rating and referral for 
consideration must be addressed either when raised by the Veteran 
or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected disabilities are not inadequate in 
this case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
service-connected disabilities.  In light of the above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 10 percent for 
muscle hernia of the left thigh is denied.

Entitlement to a disability rating greater than 10 percent for 
left lower extremity cold injury residuals is denied.

Entitlement to a disability rating greater than 10 percent for 
right lower extremity cold injury residuals is denied.

Entitlement to a compensable disability rating for contusion of 
the right third and fifth fingers is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


